DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
	Claims 1-19 are pending in the application.
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-14  in the reply filed on 3/18/2022 is acknowledged. Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/9/2022 was filed before the first Office action on elected claims.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7,8,14,  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the tackiness modifier” in the method of claim 2. There is insufficient antecedent basis for this limitation in the claim, since claim 2 does not teach the tackiness modifier. For examination purposes, it is considered to depend from claim 3.
Claim 8 recites the limitation "the fast-crystallizing agent" in the method of claim 3. There is insufficient antecedent basis for this limitation in the claim, since claim 3 does not teach the fast-crystallizing agent. For examination purposes, it is considered to depend from claim 4.
Claim 14 recites the limitation "the fast-crystallizing agent" in the method of claim 9. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim  is considered to depend from claim 10. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 2, 4-6, 8, 9 are rejected under 35 U.S.C. 102(b) as being anticipated by de Coninck et al., (US 5,208,061), cited by the applicant in an IDS.
.
Claims 1-4, 9, 10 are rejected under 35 U.S.C. 102(b) as being anticipated by Clarke et al., US 5,133,979, cited by the applicant in an IDS.
Regarding claims 1, 9, 10, Clarke teaches a method for the production of a plant gum product that may be used in a food product (abstract). The polysaccharides have the ability to bind water molecules and ions [considered adhesion] (col. 1, lines 25-26). The gum product is used as a substituted for gums such as gum Arabic (col. 1, lines 10- 11). The gum is incorporated in food in an aqueous phase (col. 5,lines 32-34). The gum is incorporated into food at 0.25 to 0.5% (see claim 8).
Regarding claims 2-4, the claimed compositions are considered to comprise 0% of the low viscosity cracking agent, tackiness modifier, and fast-crystallizing agent, respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 3, 8, 10-12, 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over de Coninck et al., (US 5,208,061).
Claims 3,8,10-12, 14 relate to the gum Arabic replacement that comprises 70-72% extruded waxy starch, 17-19% a low DE maltodextrin [low viscosity cracking agent or fast-crystallizing agent], and 10 to 12% hydrolyzed collagen [considered the tackiness modifier] (abstract), which overlaps the claimed range. In one embodiment, the composition for replacement of gum arabic is made as 25-35% aqueous composition that is stirred and 25-35% sucrose [considered disaccharide] and 25-35% glucose syrup [considered monosaccharide] is added to make a hard gum [considered candy] (col. 2, lines 40-55).
Claims 1-7, 9-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cantor et al., (US 2,890,118), cited by the applicant in  an IDS.
Claims 1-5, 9-11 relates to a method of preparing a gum Arabic replacement composition. Cantor teaches incorporating a gum and/or thickening agent to a farina type cereal that will reduce the heating time needed to prepare the cereal. The gums are gum tragacanth, gum karaya, gum arabic and purified gum guar. The thickening agents include agar and refined algin. The gum or thickening agents or mixtures thereof is added about 1/2 to 2 1/2% of the total mixture by weight. (col. 2, lines 3-22). In one embodiment, about 1% gum tragacanth was utilized to mixed with the farina type cereal (having a moisture content about 13-14%), and thereafter cooked in water [considered aqueous] and sugar [considered a low viscosity cracking agent and disaccharide] is added for taste. Satisfactory results were achieved with substituting gum Arabic for gum tragacanth and purified gum guar for gum tragacanth (See col. 4, Examples 3 and 4). The addition of gum or thickening additive results in it being smoothly dispersed throughout the mixture [considered coating] (col. 2, lines 29-32).
Cantor does not specifically teach replacing gum Arabic, however it is obvious the gum arabic has equivalent result to being replaced by gum tragacanth and guar gum based on Cantor's teachings. Regarding claims 6 and 12, Cantor teaches the sugar sucrose, which is a disaccharide.
Claims 1-7, 9-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Abrams EP 0281986, cited by the applicant in an IDS.
Claims 1, 2, 4-6, 9, relates to a method of preparing a gum Arabic replacement composition. Abrams teaches a non-dairy creamer comprises an aqueous suspension of carrageenan and/or xanthan gum, sucrose, flavoring, sodium benzoate and coloring matter. Other stabilizers including guar, locust bean karaya, acacia, tragacanth may be substituted for the carrageenan and xanthan gum (abstract). Two or more gum may be incorporated into the mixture (col. 1, lines 41-42). In one embodiment, 0.1 g carrageenan [considered 0.1%], 0.1 g xanthan gum [considered 0.1%], 0.4 g sucrose [considered 0.4% disaccharide] was mixed with 98.7g water to make a beverage whitener (See col. 3, Example 5).
Abrams does not specifically teach replacing gum Arabic, however it is obvious the gum arabic is functionally equivalent to carrageenan and xanthan based on Abrams’ teachings.
Regarding claims 3, 7, 10-13, Abrams teaches two or more gums may be incorporated into the mixture, the stabilized is preferably a vegetable gum selected from guar and locust bean [considered tackiness modifiers] (col. 1, lines 36-42). Since Abrams teach the carbohydrates do not exceed 1.5%, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to have selected 0 to 1.5% tackiness modifier because of the overlapping range.
Claims 1-14 are therefore prima facie obvious in view of the art.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793